TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00300-CV



    In re The Austin Defense Coalition, Inc.; George C. Lobb; and Millie L. Thompson



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                            MEMORANDUM OPINION


               Relators filed a petition for writ of mandamus seeking to have this Court order the

trial court (1) to unseal the court’s gag order made in the underlying criminal case and (2) to

vacate the gag order. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.1. In response,

real party in interest, the State of Texas, has filed a motion to dismiss this mandamus proceeding

as moot. The motion has been on file for more than ten days, and the relators have not opposed

the motion. See Tex. R. App. P. 10.3.

               In its motion, the State advises the Court that the trial court signed orders granting

motions to lift the gag order and to unseal it immediately and release the transcript of the

proceedings upon the conclusion of the jury trial in the underlying case. The jury reached a

verdict and the trial was concluded on May 10, 2018. Accordingly, the gag order has been lifted

and the record related to it has been unsealed, rendering this mandamus proceeding moot. See In

re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes moot if a

controversy ceases to exist between the parties at any stage of the legal proceedings . . . .”).

Therefore, we grant the motion and dismiss this mandamus proceeding as moot.
                                          __________________________________________
                                          Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: May 25, 2018




                                             2